Citation Nr: 1101570	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-45 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stroke.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for left carpal tunnel 
syndrome (CTS), to include as secondary to a stroke.

5.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS), to include as secondary to a stroke.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for bilateral lower 
extremity radiculopathy, to include as secondary to a low back 
disability.

8.  Entitlement to service connection for depression, to include 
as secondary to service connected disabilities.

9.  Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ, to include as secondary to 
depression.

10.  Entitlement to service connection for left trigeminal nerve 
neuralgia.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for Bell's Palsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Army 
from February 1991 to February 1994 and from March 1994 to March 
1997.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the San Diego, 
California, Regional Office (RO) and an April 2009 rating 
decision by the Nashville, Tennessee, RO of the United States 
Department of Veterans Affairs (VA).  VA granted service 
connection for Bell's Palsy and assigned a 10 percent evaluation 
in the November 2008 decision, and denied service connection for 
the other issues on appeal in the April 2009 decision.

The Veteran and his wife testified at a November 2010 personal 
hearing held before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is associated with the claims file.

The issues of service connection for low back, lower extremity 
radiculopathy, depression, bilateral CTS, hearing loss, and left 
trigeminal neuralgia disabilities, as well as entitlement to SMC 
and increased evaluation for Bell's Palsy, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of the occurrence of a stroke 
at any time.

2.  During the November 2010 hearing, prior to the promulgation 
of a Board decision, the Veteran withdrew his appeal for service 
connection for high cholesterol.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a stroke have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim of service connection for high cholesterol.  38 
U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
20.200, 20.202, 20.204 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

For the remaining appeal, the notice requirements apply to all 
five elements of a service connection claim: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2009.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

VA has obtained complete service treatment records as well as VA 
treatment records from October 2008 forward.  The Veteran has 
submitted selected private medical records; he has not provided 
releases to allow VA to obtain complete records on his behalf, 
nor has he elected to submit all records of private treatment.  
No VA examinations were required with regard to the issues 
decided here; the record is sufficient for adjudication.  The 
Veteran was afforded the opportunity to present personal 
testimony.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Applicable Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

III.  Stroke

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
A review of service treatment records, VA treatment records, and 
private treatment records establishes very clearly that at no 
time has the Veteran suffered a stroke or other cerebrovascular 
accident.  Beginning with the Veteran's first complaints of 
Bell's Palsy symptoms in August 1995 and continuing to today, he 
has been extensively tested for signs of a stroke.  Repeated 
radiographic images of the brain are negative for signs of such.

Service personnel records do indicate that the Veteran had a 
"brain tumor" or a "mild stroke."  These notations were made 
by lay personnel in offering praise of the Veteran's job 
performance.  They are not medical records, nor do they refer to 
medical records as authority for the statements.  The medical 
records associated with the claims file are completely negative 
for either a brain tumor or a stroke, and this far outweighs the 
unsubstantiated description of the Veteran's medical history by a 
non-medically trained third party.

The Veteran has himself referred to a stroke in service; however, 
he is a lay person and is not competent to render a diagnosis of 
a condition which requires specialized medical knowledge or 
training to identify.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
It appears from his reports that when he describes his stroke, he 
is referring to the onset of Bell's Palsy symptoms.  He stated at 
the time of his original claim that doctors initially thought he 
had a stroke, but then diagnosed Bell's Palsy.  While he is 
certainly competent to describe the symptoms and the 
circumstances of onset, including a severe headache, he cannot 
observe the vascular changes and incidents which would 
differentiate a stroke from the Palsy.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for a stroke is not 
warranted.

IV.  High Cholesterol

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision, or may be withdrawn on 
the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  

At the November 2010 Board hearing, the Veteran stated that he 
wished to withdraw his appeal with regard to a claim of service 
connection for high cholesterol. 

As the Veteran has withdrawn the appeals in accordance with 
38 C.F.R. § 20.204, the Board no longer has appellate 
jurisdiction and can take no further action on the matter.  


ORDER

Service connection for a stroke is denied.

The appeal for service connection for high cholesterol is 
dismissed.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

I.  Hearing Loss

An August 2009 VA examination resulted in a negative nexus 
opinion regarding currently diagnosed bilateral sensorineural 
hearing loss.  The examiner stated that because there was no 
significant threshold shift between the Veteran's 1991 enlistment 
and his 1997 separation, is was not likely that current hearing 
loss was related to noise exposure during service.

However, the examiner did not address the role, if any, of the 
Veteran's cranial nerve problems and Bell's Palsy in the 
development of hearing loss; some role was indicated in the 
development of tinnitus.  Further, the examiner did not 
adequately explain why the shown puretone threshold shifts, even 
if not "significant," at various levels were not indicative of 
the beginning of a hearing loss process.

Further examination is required on remand.

II.  CTS

Private medical records from Dr. JRA indicate that the Veteran is 
currently diagnosed with CTS of the left and right wrists.  She 
discusses several potential causes for such in the sole treatment 
record submitted by the Veteran, including chemical exposures and 
trauma during shooting practice or driving, but states that 
further testing would be required to resolve the etiology 
question.

First, additional efforts to obtain the complete treatment 
records from Dr. JRA are necessary.  Although the RO met its 
obligation to the Veteran by requesting releases for all treating 
doctors in March 2009 correspondence, the clear relevance of Dr. 
JRS's records necessitates additional reasonable efforts, 
particularly in light of her reference to other statements and 
records.

Second, a neurological examination is required.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
threshold for determining a potential nexus to service is 
particularly low with regard to development.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Dr. JRS cited several potential service related factors which may 
have been involved in the development of CTS.  Examination is 
required to obtain a well reasoned medical opinion on any nexus 
to service. 

III.  Low Back Disability with Radiculopathy

Service treatment records reveal that at the January 1997 
separation examination, the Veteran reported a history of 
recurrent low back pain.  The physical examination at that time 
was normal, and neither the Veteran nor the doctor provided any 
additional details regarding his complaints.  No treatment for or 
complaints of back problems are reflected in treatment records 
over the course of service.

Although post-service medical records show no complaints of or 
treatment for low back problems or associated neurological 
manifestations, the Veteran and his wife reported at the November 
2010 hearing that ever since service he had experienced regularly 
recurrent low back pain with radiation to the legs.  This is 
competent lay evidence of a current disability, and combined with 
the service record notation, requires a VA examination.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

IV.  Depression and Loss of Use of a Creative Organ

The Veteran and his wife are competent to report the observable, 
experienced manifestations of a current disability.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 
303, 309 (2007).  They can, therefore, report that the Veteran 
feels depressed and describe associated behaviors.  They are not 
competent, however, to clinically diagnose or identify a 
psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

The Veteran has reported that he feels depressed and unmotivated.  
He attributes this to the effects of his various physical 
disabilities, including his service connected Bells' Palsy.  A VA 
examination is required to establish a current diagnosis and to 
obtain a nexus opinion.

Further, a VA examiner has indicated that claimed loss of use of 
a creative organ is not in fact a physical disability, but is 
instead psychological in origin.  The Veteran has maintained that 
his spermatic cord was severed during one of his hernia surgeries 
in service, but the operative reports of those surgeries make 
very clear that the Veteran was physically intact before and 
after the surgeries.  His loss of use is clearly not, therefore, 
related to his service connected hernia.

The alternative theory of entitlement as a secondary 
manifestation of depression or other psychiatric disability must 
be fully developed and considered, however.  The VA mental 
disorders examiner should address this question on examination 
for depression.

V.  Bell's Palsy and Left Trigeminal Nerve Neuralgia

The Veteran has reported that his service connected Bell's Palsy 
has worsened since his last VA examination for that condition.  
VA treatment records reflect continued complaints of problems and 
increasing frequency, supporting his allegation.  An examination 
is required to obtain current findings for evaluation purposes.

Further, the evidence of record is unclear as to whether there is 
actually a disability or disorder of the left trigeminal nerve; 
Dr. JRA notes such as a diagnosis, and VA doctors carry forward 
the diagnosis based on the Veteran's reports, but the VA examiner 
noted inconsistent complaints and testing results when evaluating 
the Veteran.  A clear diagnosis is needed.

Moreover, the Veteran has alleged that while his Bell's Palsy may 
not have caused or aggravated the trigeminal nerve problems, the 
two conditions did arise at the same time.  Dr. JRA has indicated 
some potential service related factors in the development of the 
nerve problems, and VA doctors appear to have related tinnitus, 
at least in part, to neurological problems.  An opinion is 
therefore required as to whether the left trigeminal nerve 
neuralgia, if present, is a sign or symptom of a more generalized 
neurological condition.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Contact the Veteran and request properly 
executed, separate VA form 21-4142's, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for all private care providers.  A 
release for Dr. JRA should be specifically 
requested.

Upon receipt of such, VA must take 
appropriate action to contact the identified 
providers and request complete relevant 
records.

The Veteran should be informed that in the 
alternative he may obtain and submit the 
records himself.

2.  Obtain complete treatment records from 
the VA medical center in Nashville, 
Tennessee, and all associated clinics, as 
well as any other VA facility identified by 
the Veteran or in the record.  Printing of a 
"health summary" is not acceptable.

3.  After completing remand directives (1) 
and (2), schedule the Veteran for a VA 
audiology examination.  The claims folder 
must be reviewed in conjunction with the 
examination. The examiner should perform all 
required testing, and should opine as to 
whether any currently diagnosed hearing loss 
is at least as likely as not related to in-
service noise exposure.  The examiner should 
state why any shifts in puretone thresholds 
during service are not clinically 
significant, and discuss potential nonservice 
related etiologies.  In other words, in light 
of the absence of any significant post-
service noise exposure and some showing of 
threshold shifts in service, why is current 
hearing loss not related to service?

The examiner must also discuss the role, if 
any, of the Veteran's ongoing neurological 
problems in the development of a hearing 
disability.  A full and complete rationale 
for all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA peripheral 
nerves examination.  The claims folder must 
be reviewed in conjunction with the 
examination.  The examiner should opine as to 
whether any currently diagnosed carpal tunnel 
syndrome of the left or right upper 
extremities is at least as likely as not 
related to service, to include rifle practice 
as an infantryman.  A full and complete 
rationale for all opinions expressed is 
required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Schedule the Veteran for a VA spine 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify any current 
chronic low back disability and describe all 
manifestations thereof, to include discussion 
of radiation or radiculopathy to the lower 
extremities.  The examiner should opine as to 
whether it is at least as likely as not that 
any current disability is related to the 
reports of in-service back pain.  A full and 
complete rationale for all opinions expressed 
is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

6.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current psychiatric disabilities and 
diagnoses, and should opine as to whether it 
is at least as likely as not that any such 
were caused or aggravated by service or 
service connected disabilities.  

Further, the examiner should comment on 
whether the Veteran's reported loss of sexual 
urges is related to any diagnosed psychiatric 
condition; no physical problem has been 
identified.  The examiner should describe the 
extent of any lessened libido, to include 
frequency of relations and the ability to 
penetrate and ejaculate.

A full and complete rationale for all 
opinions expressed is required.  If the 
examiner feels that the requested opinion 
cannot be rendered without resorting to 
speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

7.  Schedule the Veteran for a VA cranial 
nerves examination.  The claims folder must 
be reviewed in conjunction with the 
examination.  The examiner should describe 
the full extent of the Veteran's service 
connected Bell's Palsy.  Additionally, the 
examiner should clearly state whether there 
is any current left trigeminal nerve 
dysfunction or diagnosis, and should opine as 
to whether it is at least as likely as not 
that any such is caused or aggravated by 
service or any service connected disability.  
The examiner should specifically discuss 
whether there is a generalized condition of 
the nerves accounting for the Veteran's 
complaints. 

A full and complete rationale for all 
opinions expressed is required.  If the 
examiner feels that the requested opinion 
cannot be rendered without resorting to 
speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

8.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


